                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 AKH COMPANY, INC.,

            Plaintiff,

            v.                                             Case No. 13-2003-JAR -KGG

 UNIVERSAL UNDERWRITERS INSURANCE
 CO.,

            Defendant,

 and


 UNIVERSAL UNDERWRITERS INSURANCE
 CO.,

            Counter-Claimant

            v.

 AKH COMPANY, INC., ANDONIAN
 ENTERPRISES, INC., 55, INC.,
 TIRENETWORK GROUP, INC., TRADE CO,
 LLC, ANDY ANDONIAN, AND HRATCH
 ANDONIAN,

            Counter-Defendants.



                               MEMORANDUM AND ORDER

       Before the Court is Defendant/Counter-Claimant Universal Underwriters Insurance Co.’s

(“UUIC”) Motion for Leave to File Documents Under Seal (Doc. 698). UUIC seeks to file an

unredacted Application for Expert and Attorneys’ Fees, an unredacted Memorandum in Support,

and all exhibits in support of the application under seal. The motion for leave asserts that the
documents “refer to confidential business information and information protected by the attorney-

client privilege and work product doctrine.”1

           Federal courts “recognize a general right to inspect and copy public records and

documents, including judicial records and documents.”2 The Court, however, does have

“discretionary power to control and seal, if necessary, records and files in its possession.”3 “In

exercising this discretion, [the court] weigh[s] the interests of the public, which are

presumptively paramount, against those advanced by the parties.”4 “The party seeking to

overcome the presumption bears the burden of showing some significant interest that outweighs

the presumption.”5

       In a March 19, 2019 Memorandum and Order,6 the Court awarded UUIC reasonable

expert and attorneys’ fees as a sanction for discovery misconduct by AKH Company, Inc.

(“AKH”), and directed UUIC to submit to the Court an application for expert and attorneys’ fees

by no later than April 29, 2019. The Court further directed the parties to follow the procedure in

D. Kan. Rule 54.2, which includes a consultation requirement. Proposed sealed Exhibits A

through D are correspondence between attorneys for UUIC and AKH regarding UUIC’s fee

request, in furtherance of the consultation requirement. Exhibit E is an affidavit by UUIC

counsel Alanna G. Clair, itemizing the time and rates for UUIC’s attorneys who worked on the

motion for sanctions, and providing supporting information for UUIC’s request for expert fees.




       1
           Doc. 698 at 1–2.
       2
           Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978).
       3
           Crystal Grower’s Corp. v. Dobbins, 616 F.2d 458, 461 (10th Cir. 1980).
       4
           Id.; United States v. Apperson, 642 F. App’x 892, 899 (10th Cir. 2016).
       5
           Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007).
       6
           Doc. 628.




                                                          2
        The party seeking an award of attorneys’ fees has the burden of proving both the number

of hours spent and reasonableness of the hourly rates.7 In order for the applicant to satisfy its

burden of proving the number of hours reasonably spent on the litigation, the party must submit

“meticulous, contemporaneous time records that reveal all hours for which compensation is

requested and how those hours were allotted to specific tasks.”8

        UUIC seeks to redact from its public filings even the total amount of fees sought. But the

amount sought and supporting records are essential to UUIC’s request for relief from this Court,

a request for which it carries the burden of proof. Therefore, the public has a strong interest in

being able to review these documents in conjunction with this Court’s decision on the fee award.

This is particularly true given UUIC’s conclusory assertion of privilege over documents that

have already been shared with opposing counsel. To the extent UUIC seeks to protect this

information because it includes “confidential business information,” there is insufficient

information in the motion or attached documents for the Court to conclude that this basis for

sealing applies.

        Additionally, the Court notes that while billing records are sometimes properly filed

under seal when submitted in support of a fee request, not all information about attorneys’ hours

and rates are typically filed under seal in this Court’s experience; it is certainly not standard that

the amount of the fee request is nonpublic. Such a practice would require that the Court’s fee

awards, and judgments that include fee awards, be filed under seal, insulating them from review.

UUIC has not met its burden of demonstrating that its interest in the confidentiality of the

amount of its fee request or in the supporting documentation attached to its motion outweighs the


        7
            United Phosphorus, Ltd. v. Midland Fumigant, Inc., 205 F.3d 1219, 1233 (10th Cir. 2000).
        8
          Cadena v. Pacesetter Corp., 224 F.3d 1203, 1215 (10th Cir. 2000) (quoting Ramos v. Lamm, 713 F.2d
546, 553 (10th Cir. 1983)).




                                                          3
presumption in favor of public access. Accordingly, UUIC’s motion for leave to file under seal

is denied and the Court directs it to file amended unredacted moving papers.

       IT IS THEREFORE ORDERED BY THE COURT UUIC’s Motion for Leave to File

Documents Under Seal (Doc. 698) is denied. UUIC shall file amended unredacted versions of

their application for fees and memorandum in support.

       IT IS SO ORDERED.

       Dated: May 1, 2019

                                                   s/ Julie A. Robinson
                                                   JULIE A. ROBINSON
                                                   CHIEF UNITED STATES DISTRICT JUDGE




                                               4
